Case 1:21-cr-00035-EGS Document 100 Filed 08/17/21 Page 1 of 12
                  CaseCase
                      1:21-mj-00447-SJB
                           1:21-cr-00035-EGS
                                          ECF No.
                                              Document
                                                  9-1, PageID.20
                                                        100 Filed Filed
                                                                  08/17/21
                                                                        08/17/21
                                                                             PagePage
                                                                                  2 of 12
                                                                                        4 of 10

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                      CRIMINAL MINUTE SHEET
USA v.       Logan James Barnhart                                                       Mag. Judge: Sally J. Berens

    CASE NUMBER                       DATE                   TIME (begin/end)           PLACE                     INTERPRETER


    1:21-mj-00447                    8/17/2021            1:35 PM - 1:55 PM          Grand Rapids


APPEARANCES:
Government:                                              Defendant:                                        Counsel Designation:
Christopher M. O'Connor                                  James Stevenson Fisher                            FPD Appointment


          OFFENSE LEVEL                                CHARGING DOCUMENT/COUNTS                              CHARGING DOCUMENT
                                                                                                           Read
Felony                                      Out-of-District Warrant 1:21-cr-35 District of Columbia        Reading Waived

             TYPE OF HEARING                                        DOCUMENTS                               CHANGE OF PLEA

✔   First Appearance                                  Defendant's Rights                        Guilty Plea to Count(s)
    Arraignment:                                  ✔   Waiver of Rule 5 and 5.1 Hearings         of the
         mute              nolo contendre             Consent to Mag. Judge for
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                      Other:
    Initial Pretrial Conference
                                                                                                Presentence Report:
    Detention         (waived    )                                                                     Ordered      Waived
    Preliminary    (waived       )                Court to Issue:                                     Plea Accepted by the Court
✔   Rule 5 Proceeding                                Report & Recommendation
                                                                                                      No Written Plea Agreement
    Revocation/SRV/PV                                Order of Detention
                                                     Order to file IPTC Statements
    Bond Violation                                                                                      EXPEDITED RESOLUTION
                                                     Bindover Order
    Change of Plea                                ✔ Order Appointing Counsel
                                                                                                       Case appears appropriate for
    Sentencing                                    ✔ Other:
                                                                                                       expedited resolution
    Other:                                        Rule 5(f) Order


                       ADDITIONAL INFORMATION                                                         SENTENCING
                                                                            Imprisonment:
                                                                            Probation:
                                                                            Supervised Release:
                                                                            Fine: $
                                                                            Restitution: $
                                                                            Special Assessment: $
                                                                            Plea Agreement Accepted:             Yes    No
                                                                            Defendant informed of right to appeal:         Yes         No
                                                                            Counsel informed of obligation to file appeal:  Yes         No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Released on Bond                                                        $ 5,000.00                         Unsecured

CASE TO BE:           Set for hearing in charging district             TYPE OF HEARING: Further Proceedings

Reporter/Recorder:          Digitally Recorded                         Courtroom Deputy:              J. Norton
                                                                                                                                      pg 4
           CaseCase
               1:21-mj-00447-SJB
                    1:21-cr-00035-EGS
                                   ECF No.
                                       Document
                                           9-1, PageID.22
                                                 100 Filed Filed
                                                           08/17/21
                                                                 08/17/21
                                                                      PagePage
                                                                           3 of 12
                                                                                 6 of 10


                                                 UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION


UNITED STATES OF AMERICA

                                           Plaintiff,                                    Case No. 1:21-mj-00447-SJB
v.


 Logan James Barnhart
                                           Defendant.

                      APPEARANCE BOND AND ORDER SETTING CONDITIONS OF RELEASE

                                                               Type of Bond

      This is a personal recognizance bond.
✔     This is an unsecured bond of $ 5,000 (five thousand dollars)                                                                                          .

      This is a secured bond of $                                                                                                               , secured by:

           (a) $                                                                                                    , in cash deposited with the court.
           (b) the agreement of the defendant and each surety to forfeit the following cash or other property (describe the cash
           or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of ownership and value):




           If this bond is secured by real property, documents to protect the secured interest may be filed of record.

           (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                Forfeiture or Release of the Bond
Forfeiture of the Bond. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court may
order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and
costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the security
will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence.
                                                                                       MIWD Appearance Bond and Order Setting Conditions of Release Page 1 of 4 (Rev. 07/15)
                                                                                                                                                                      pg 6
            CaseCase
                1:21-mj-00447-SJB
                     1:21-cr-00035-EGS
                                    ECF No.
                                        Document
                                            9-1, PageID.23
                                                  100 Filed Filed
                                                            08/17/21
                                                                  08/17/21
                                                                       PagePage
                                                                            4 of 12
                                                                                  7 of 10
                                                            Declarations

Ownership of the Property. I, the defendant, - and each surety - declare under the penalty of perjury that:
       (1) all owners of the property securing this appearance bond are included on the bond;
       (2) the property is not subject to claims, except as described above; and
       (3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value while this
           appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of release
set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant - and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)



             Surety/property owner - printed name                                Surety/property owner - signature and date



             Surety/property owner - printed name                                Surety/property owner - signature and date



             Surety/property owner - printed name                                Surety/property owner - signature and date
I further agree to abide by the additional conditions and provisions of release checked below upon penalty of revocation of my
bond.

                                             Standard Conditions of Release

 ✔     I agree not to commit any offense under 18 U.S.C. § 1503 (influencing or injuring an officer, juror, or witness); 18 U.S.C. §
       1512 (tampering with a witness, victim, or informant), or 18 U.S.C. § 1513 (retaliating against a witness, victim, or
       informant), or any other federal, state or local criminal law.

 ✔     I agree not to use or possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802 unless prescribed by
       a licensed medical practitioner. I agree not to use or possess marijuana, including medical marijuana and/or synthetic
       marijuana, and shall not frequent marijuana grow stores/care facilities, etc.
✔      I agree to personally appear at all proceedings as required by this court and to obey any further orders and directions of
       the court and shall surrender for service of any sentence imposed as directed.
 ✔     I agree to advise the Pretrial Services Office or Supervising Officer in writing before making any change of address,
       telephone number, or employment.
 ✔     I agree not to enter into any agreement to act as an informer or agent of law enforcement agency without the permission
       of the court.
                                             Additional Conditions of Release
 ✔    1. I understand that supervision by Pretrial Services ( ✔ ) is ( ) is not required by the court. If required, I agree to
      report to the Pretrial Service Office or Supervising Officer as directed.
      2. I understand that all the current terms and conditions of supervision remain in effect, and are made a part of this bond.
 ✔    3. I agree to remain in      Lower Peninsula of Michigan, and D.C. for court          unless I have the prior consent of the Pretrial
      Services Office, Supervising Officer or the court.

 ✔    4. I agree to report as soon as possible to the Pretrial Services Office or Supervising Officer, any contact with law
      enforcement personnel including, but not limited to, any arrest, questioning, or traffic stop.
 ✔    5. I agree to submit to urinalysis or other drug testing, treatment and/or counseling as directed by the Pretrial Services
      Office or Supervising Officer and shall pay at least a portion of the cost according to my ability as determined by the Pretrial
      Services Office or Supervising Officer. I also will not obstruct, attempt to obstruct, or tamper with the efficiency and
      accuracy of prohibited substance screening or testing.
                                                                                MIWD Appearance Bond and Order Setting Conditions of Release Page 2 of 4 (Rev. 07/15)
                                                                                                                                                               pg 7
           CaseCase
               1:21-mj-00447-SJB
                    1:21-cr-00035-EGS
                                   ECF No.
                                       Document
                                           9-1, PageID.24
                                                 100 Filed Filed
                                                           08/17/21
                                                                 08/17/21
                                                                      PagePage
                                                                           5 of 12
                                                                                 8 of 10

    6. I agree to undergo medical or mental health assessment, treatment and/or counseling as directed by the Pretrial
    Services Office or Supervising Officer and shall pay at least a portion of the cost according to my ability as determined by
    the Pretrial Services Office or Supervising Officer.

✔   7. I agree not to:     ✔ use or possess any alcohol.
                              use alcohol excessively.
                              have alcoholic beverages in my home.
                              enter any establishment whose primary function is the serving of alcohol (e.g. bars).

✔   8. I agree not to possess a firearm or firearm replica, destructive device, or other weapon and that all such items shall be
    removed from my place of residence.
✔   9. I agree to maintain or actively seek employment.
    10. I agree to maintain or commence an education program.
    11. I agree not to apply for or enter into any loan or other credit transaction without the previous written permission of the
    Pretrial Services Office or Supervising Officer.
    12. I agree to surrender any passport currently in my possession to                                        and not to obtain
    a passport or other international travel document.
    13. I agree to have no computers in my home and to have no Internet access.
    14. I agree not to:
            have unsupervised contact with minors or to frequent places where children are generally found.
            possess or access any materials, including pictures, photographs, books, writings, drawings, videos or video games,
            depicting and /or describing child pornography as defined by 18 U.S.C. § 2256(8).
            possess any sexually stimulating or sexually oriented material deemed inappropriate by the Pretrial Services Office
            or Supervising Officer and/or treatment staff.
            patronize or be in or around places where sexually explicit materials or stimuli are available (i.e. nude dancing clubs,
            pornography shops, etc.)
    15. I agree to cooperate in the collection of a DNA sample pursuant to 42 U.S.C. § 14135a.
✔   16. I agree to avoid all contact, directly or indirectly, with any persons who are or who may become a witness, victim,
    informant, or co-defendant, in the subject investigation or prosecution, including but not limited to:




    17. I agree to reside at                                                                                                   and will abide by all
    rules and regulations of the program. Additionally, I am:
            eligible for work release.            not eligible for work release.

✔   18. I agree to participate in the following location monitoring/restriction program(s) and will abide by all the requirements
    of the program and instructions provided and shall pay at least a portion of any cost according to my ability as determined
    by the Pretrial Services Office or Supervising Officer:
           Curfew: I am restricted to my residence every day
               from                 to              , or       as directed by the Pretrial Services Office or Supervising Officer; or
       ✔   Home Detention: I am restricted to my residence at all times except for employment; education; religious services;
           medical, substance abuse, or mental health treatment; attorney visits, court appearances; court-ordered obligations;
           or other activities approved in advance by the Pretrial Services Office or Supervising Officer; or
           Home Incarceration: I am restricted to 24-hour-a-day lock-down at my residence except for medical necessities and
           court appearances or other activities specifically approved by the Pretrial Services Office or Supervising Officer.
           Location Monitoring.


                                                                               MIWD Appearance Bond and Order Setting Conditions of Release Page 3 of 4 (Rev. 07/15)
                                                                                                                                                              pg 8
              CaseCase
                  1:21-mj-00447-SJB
                       1:21-cr-00035-EGS
                                      ECF No.
                                          Document
                                              9-1, PageID.25
                                                    100 Filed Filed
                                                              08/17/21
                                                                    08/17/21
                                                                         PagePage
                                                                              6 of 12
                                                                                    9 of 10

        19. I agree to reside with/at                                                                                                                                                     .
        20. I agree to being placed in the custody of                                                                                                                                 .
             I, the third party custodian, agree (a) to use every effort to assure the appearance of the defendant at all
             scheduled court proceedings, and (b) to notify the court immediately in the event the defendant violates any
             conditions of release or is no longer in my custody.


                      Signed:
                                                   Custodian                                                                      Date
        21. I agree to the following additional conditions:




                                         Advice of Penalties and Sanctions to the Defendant
             A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of release, an
order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.
             The commission of a Federal offense while on pretrial release may result in an additional sentence to a term of imprisonment of not more than ten
years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be in addition to any
other sentence.
             Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal investigation. It is a
crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim or informant; to retaliate or attempt to retaliate
against a witness, victim or informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or officer of the court. The penalties for
tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
             If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be prosecuted
for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than $250,000
                or imprisoned for not more than ten years, or both;
                (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not more than $250,000 or
                imprisoned not more than five years, or both;
                (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
                (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
             A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In addition, a failure to
appear may result in the forfeiture of any bond posted.
                                                              Declaration of Defendant

        I acknowledge that I am the defendant in this case and that I am aware of and understand the conditions of release. I
promise to obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I agree and
understand that this is a continuing bond (including any proceeding on appeal or review) which shall continue until such time as
I am exonerated. I am aware of the penalties and sanctions set forth above.



                                                                                                           Signature of Defendant
✔       This bond was sworn to and signed before a Deputy Clerk of Court or Judicial Officer.
                                          Order and Directions to the United States Marshal
✔       The defendant is ORDERED released after processing.

        The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release.


Date:                        August 17, 2021                                                                      /s/ Sally J. Berens
                                                                                                              U.S. Magistrate Judge

                                                                                                   MIWD Appearance Bond and Order Setting Conditions of Release Page 4 of 4 (Rev. 07/15)
                                                                                                                                                                                  pg 9
    Case
       Case
         1:21-mj-00447-SJB
            1:21-cr-00035-EGS
                            ECFDocument
                                No. 8, PageID.15
                                         100 FiledFiled
                                                   08/17/21
                                                        08/17/21
                                                             PagePage
                                                                  7 of 12
                                                                       1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

                    (Filed with Access Restricted to the Court and Counsel)


                         VIDEO CONFERENCE INFORMATION


Here is the Zoom information for your August 25, 2021 1:00 PM Initial Appearance before
Magistrate Judge Robin M. Meriweather in the District of Columbia. Please try to join by about
12:50 PM or so, and also please note that sound quality is usually better in these proceedings
when using ear buds or headphones for audio.

Recording or broadcasting of this proceeding is prohibited per LGenR 4.1(c)(i) and (ii).

https://uscourts‐dcd.zoomgov.com/j/16189525787?pwd=Wlh3MUY5VTRZTUFSYXM5REliN2UvZz09
Meeting ID: 161 8952 5787
Passcode: 860903
One tap mobile
+16692545252,,16189525787#,,,,,,0#,,860903# US (San Jose)
+16468287666,,16189525787#,,,,,,0#,,860903# US (New York)
Dial by your location
     +1 669 254 5252 US (San Jose)
     +1 646 828 7666 US (New York)
     +1 669 216 1590 US (San Jose)
     +1 551 285 1373 US
Meeting ID: 161 8952 5787
Passcode: 860903
Find your local number: https://uscourts‐dcd.zoomgov.com/u/aversVr1z
Join by SIP
16189525787@sip.zoomgov.com
Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
               CaseCase
                   1:21-mj-00447-SJB
                        1:21-cr-00035-EGS
                                       ECF No.
                                           Document
                                               9-1, PageID.21
                                                     100 Filed Filed
                                                               08/17/21
                                                                     08/17/21
                                                                          PagePage
                                                                               8 of 12
                                                                                     5 of 10
$2$ 5HY :DLYHURI5XOH +HDULQJV &RPSODLQWRU,QGLFWPHQW


                                       81,7('67$7(6',675,&7&2857
                                                                         IRUWKH
                                                      :HVWHUQ'LVWULFWRI0LFKLJDQ

                  8QLWHG6WDWHVRI$PHULFD
                             Y                                                    &DVH1R 1:21-mj-00447

                   Logan James Barnhart                                            &KDUJLQJ'LVWULFW¶V&DVH1R 1:21-cr-00035
                            Defendant


                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          ,XQGHUVWDQGWKDW,KDYHEHHQFKDUJHGLQDQRWKHUGLVWULFWWKH(name of other court)                      District of Columbia          .

          ,KDYHEHHQLQIRUPHGRIWKHFKDUJHVDQGRIP\ULJKWVWR
                   UHWDLQFRXQVHORUUHTXHVWWKHDVVLJQPHQWRIFRXQVHOLI,DPXQDEOHWRUHWDLQFRXQVHO
                   DQLGHQWLW\KHDULQJWRGHWHUPLQHZKHWKHU,DPWKHSHUVRQQDPHGLQWKHFKDUJHV
                   SURGXFWLRQRIWKHZDUUDQWDFHUWLILHGFRS\RIWKHZDUUDQWRUDUHOLDEOHHOHFWURQLFFRS\RIHLWKHU
                   DSUHOLPLQDU\KHDULQJZLWKLQGD\VRIP\ILUVWDSSHDUDQFHLI,DPLQFXVWRG\DQGGD\VRWKHUZLVH²
                    XQOHVV,DPLQGLFWHG²WRGHWHUPLQHZKHWKHUWKHUHLVSUREDEOHFDXVHWREHOLHYHWKDWDQRIIHQVHKDV
                    EHHQFRPPLWWHG
                    DKHDULQJRQDQ\PRWLRQE\WKHJRYHUQPHQWIRUGHWHQWLRQ
                    UHTXHVWWUDQVIHURIWKHSURFHHGLQJVWRWKLVGLVWULFWXQGHU)HG5&ULP3WRSOHDGJXLOW\

          ,DJUHHWRZDLYHP\ULJKW V WR
          ✔
          u          DQLGHQWLW\KHDULQJDQGSURGXFWLRQRIWKHZDUUDQW
          u          DSUHOLPLQDU\KHDULQJ
          u          DGHWHQWLRQKHDULQJ
          u          DQLGHQWLW\KHDULQJSURGXFWLRQRIWKHZDUUDQWDQGDQ\SUHOLPLQDU\RUGHWHQWLRQKHDULQJWRZKLFK,PD\
                     EHHQWLWOHGLQWKLVGLVWULFW,UHTXHVWWKDWWKRVHKHDULQJVEHKHOGLQWKHSURVHFXWLQJGLVWULFWDWDWLPHVHW
                     E\WKDWFRXUW

       ,FRQVHQWWRWKHLVVXDQFHRIDQRUGHUUHTXLULQJP\DSSHDUDQFHLQWKHSURVHFXWLQJGLVWULFWZKHUHWKHFKDUJHVDUH
SHQGLQJDJDLQVWPH


'DWH           08/17/2021
                                                                                            Defendant’s signature



                                                                                      Signature of defendant’s attorney


                                                                                        James Stevenson Fisher
                                                                                     Printed name of defendant’s attorney




                                                                                                                                           pg 5
             Case Case
                  1:21-mj-00447-SJB
                       1:21-cr-00035-EGS
                                     ECF No.
                                         Document
                                             9-1, PageID.26
                                                    100 FiledFiled
                                                              08/17/21
                                                                   08/17/21
                                                                         PagePage
                                                                              9 of 12
                                                                                   10 of 10

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Western District of Michigan

                   United States of America                                    )
                              v.                                               )       Case No.1:21-mj-00447
                     Logan James Barnhart                                      )
                                                                               )       Charging District:        District of Columbia
                              Defendant                                        )       Charging District’s Case No. 1:21-cr-00035


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

                                                                                                              by video
Place: by Zoom before Magistrate Judge Robin M.                                        Courtroom No.:
         Meriweather (Zoom link filed under Restricted Access)
                                                                                       Date and Time: August 25, 2021 at 1:00 PM

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:         August 17, 2021                                            /s/ Sally J. Berens
                                                                                                           Judge’s signature

                                                                         Sally J. Berens, U.S. Magistrate Judge
                                                                                                        Printed name and title




                                                                                                                                        pg 10
CaseCase
     1:21-mj-00447-SJB
         1:21-cr-00035-EGS
                        ECF Document
                            No. 9-1, PageID.17
                                      100 Filed 08/17/21
                                                Filed 08/17/21
                                                          Page Page
                                                               10 of 12
                                                                     1 of 10



                         United States District Court
              Western District of Michigan (Southern Division (1))
            CRIMINAL DOCKET FOR CASE #: 1:21−mj−00447−SJB−1

Case title: USA v. Barnhart                                   Date Filed: 08/17/2021
Other court case number: 1:21−cr−00035 District of Columbia

Assigned to: Magistrate Judge
Sally J. Berens

defendant (1)
Logan James Barnhart                   represented by James Stevenson Fisher
                                                      Federal Public Defender (Grand Rapids)
                                                      50 Louis St. NW, Ste. 300
                                                      Grand Rapids, MI 49503−2633
                                                      (616) 742−7420
                                                      Email: james_fisher@fd.org
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Public Defender or Community
                                                      Defender Appointment

Pending Counts                                       Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                    Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                           Disposition
RULE 5 FELONY
PROCEEDINGS



Plaintiff
USA                                           represented by Christopher M. O'Connor
                                                             U.S. Attorney (Grand Rapids)

                                                                                                  pg 1
CaseCase
     1:21-mj-00447-SJB
         1:21-cr-00035-EGS
                        ECF Document
                            No. 9-1, PageID.18
                                      100 Filed 08/17/21
                                                Filed 08/17/21
                                                          Page Page
                                                               11 of 12
                                                                     2 of 10


                                                           The Law Bldg.
                                                           330 Ionia Ave., NW
                                                           P.O. Box 208
                                                           Grand Rapids, MI 49501−0208
                                                           (616) 456−2404
                                                           Email: Christopher.OConnor@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant U.S. Attorney

Date Filed   # Page Docket Text
08/17/2021   1       (RESTRICTED ACCESS) PRETRIAL SERVICES REPORT as to Logan James
                     Barnhart [Access to this document is available to the Court and temporarily
                     available to attorney(s) for USA, Logan James Barnhart only] (USPO Sheila
                     Osborn, jae, ) (Entered: 08/17/2021)
08/17/2021           Remark as to Logan James Barnhart public audio access (listen only) is available
                     by phone at (888) 363−4734 with Access Code 6957754#; RECORDING OR
                     BROADCASTING OF THIS PROCEEDING IS PROHIBITED LGenR 4.1(c)(i)
                     and (ii) (jln) (Entered: 08/17/2021)
08/17/2021           WARRANT EXECUTED; defendant Logan James Barnhart arrested by FBI
                     agent Justin Hall in Lansing, MI (USM Control Room, mac) (Entered:
                     08/17/2021)
08/17/2021   2       MINUTES of FIRST APPEARANCE in Rule 5 proceedings for defendant
                     Logan James Barnhart held before Magistrate Judge Sally J. Berens; defendant's
                     request for court appointed counsel granted, James Fisher appeared on his behalf;
                     defendant waived identity hearing; defendant released on $5,000 unsecured
                     appearance bond; Order to Appear in charging district to issue (Proceedings
                     Digitally Recorded) (jln) (Entered: 08/17/2021)
08/17/2021           (NON−DOCUMENT) ORDER APPOINTING FEDERAL PUBLIC
                     DEFENDER as counsel for defendant Logan James Barnhart; signed by
                     Magistrate Judge Sally J. Berens (jln) (Entered: 08/17/2021)
08/17/2021   3       CJA 23 financial affidavit by defendant Logan James Barnhart in support of
                     request for court−appointed counsel [Lansing] (jln) (Entered: 08/17/2021)
08/17/2021   4       ORDER as to defendant Logan James Barnhart re Rule 5(f); signed by
                     Magistrate Judge Sally J. Berens (jln) (Entered: 08/17/2021)
08/17/2021   5       WAIVER of Rule 5 and 5.1 hearings by Logan James Barnhart (jln) (Entered:
                     08/17/2021)
08/17/2021           DEFENDANT Logan James Barnhart will be represented by James Stevenson
                     Fisher (Federal Public Defender, ) (Entered: 08/17/2021)
08/17/2021   6       BOND and ORDER setting conditions of release as to defendant Logan James
                     Barnhart on $5,000 unsecured appearance bond; signed by Magistrate Judge
                     Sally J. Berens (jln) (Entered: 08/17/2021)
08/17/2021   7       ORDER requiring defendant Logan James Barnhart to appear August 25, 2021 in
                     the District of Columbia where charges are pending; any bail deposited in the


                                                                                                    pg 2
CaseCase
     1:21-mj-00447-SJB
         1:21-cr-00035-EGS
                        ECF Document
                            No. 9-1, PageID.19
                                      100 Filed 08/17/21
                                                Filed 08/17/21
                                                          Page Page
                                                               12 of 12
                                                                     3 of 10



                    registry of this court should be transferred by the clerk to the District of
                    Columbia; signed by Magistrate Judge Sally J. Berens (jln) (Entered:
                    08/17/2021)
08/17/2021   8      (RESTRICTED ACCESS) DOCUMENT Video conference information for
                    8/25/2021 hearing in the District of Columbia [Access to this document is
                    available to the Court and attorney(s) for USA, Logan James Barnhart only] (jln)
                    (Entered: 08/17/2021)
08/17/2021   9      NOTICE OF TRANSFER to District of Columbia District Court of a Rule 5
                    Initial Appearance as to Logan James Barnhart (jln) (Entered: 08/17/2021)




                                                                                                   pg 3
